DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (US 2014/0347823 A1) (hereinafter Kinoshita) in view of Thaulad et al. (US 2018/0224500 A1) (hereinafter Thaulad).
Regarding claim 1, Kinoshita teaches a sensor module (see Abstract, Figs. 1-2) comprising: 
an X-axis angular velocity sensor that measures an angular velocity about an X axis and outputs digital X-axis angular velocity data; a Y-axis angular velocity sensor device that measures an angular velocity about a Y-axis and outputs digital Y-axis angular velocity data; a Z-axis angular velocity sensor device that measures an angular velocity about a Z axis, and outputs digital Z-axis angular velocity data [first sensor device 23, second sensor device 27, and third sensor device 45 formed of angular velocity sensors having single detection axes 49a, 49b, 49c, namely gyro sensors] (Para [0052], see Figs. 1-2);
	a first acceleration sensor device that measures an acceleration in an X axis direction, an acceleration in a Y axis direction, and an acceleration in a Z axis direction, so as to output first X-axis acceleration data, first Y-axis acceleration data, and first Z-axis acceleration data which are digital data [triaxial acceleration sensor 51] (Para [0053], see Figs. 1-2);
	a microcontroller that receives the X-axis angular velocity data, the Y-axis angular velocity data, the Z-axis angular velocity data, the first X-axis acceleration data, the first Y-axis acceleration data, and the first Z-axis acceleration data (Para [0072], see Fig. 12); and
	a circuit substrate that has a first surface and a second surface having a relationship of a front surface and a rear surface, wherein the first acceleration sensor device is disposed on the first surface of the circuit substrate [acceleration sensor 51 disposed on surface 12b of circuit board 12] (see Fig. 2).
Kinoshita additionally teaches wherein electrical components can be mounted on both the front surface and the rear surface of the circuit substrate (see Figs. 1-3).
	Kinoshita fails to teach a second acceleration sensor device that measures an acceleration in the X axis direction, an acceleration in the Y axis direction, and an acceleration in the Z axis direction so as to output second X-axis acceleration data, second Y-axis acceleration data, and second Z-axis acceleration data which are digital data, wherein the microcontroller receives the second X-axis, second Y-axis, and second Z-axis acceleration data, and wherein the second acceleration sensor device is disposed on the second surface of the circuit substrate.
Thaulad teaches a sensor module comprising first and second acceleration sensor devices that measure first and second accelerations in the X axis direction, the Y axis direction, and the Z axis direction [triaxial accelerometers] (Para [0014-0015]), wherein the multiple acceleration sensor devices can be positioned and rotated to any desired orientation [in a triaxial accelerometer configuration, the accelerometer may be rotated to any orientation] (Para [0049]). Thaulad additionally teaches wherein multiple accelerometers can be utilized to arrive at more accurate acceleration values through averaging (Para [0059]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Kinoshita with Thaulad such to further comprise a second acceleration sensor device that measures an acceleration in the X axis direction, Y axis direction, and Z axis direction, so as to output second X-axis, Y-axis, and Z-axis accerlation data which are digital data to the microcontroller, wherein the second acceleration sensor device is disposed on the second surface of the circuit substrate, in order to obtain a more accurate acceleration value through averaged accelerations while minimizing circuit sizing.
Regarding claim 2, Kinoshita in view of Thaulad as applied to claim 1 above teaches the claimed invention, in addition to a measurement system comprising the sensor module according to claim 1 (see rejection of claim 1 above); and a host device that is electrically connected to the sensor module (see Kinoshita Fig. 14).
Regarding claim 3, Kinoshita in view of Thaulad as applied to claim 1 above teaches the claimed invention, in addition to a vehicle (Kinoshita Para [0072-0073]) comprising the sensor module according to claim 1 (see rejection of claim 1 above); and a control device that controls a posture of a vehicle on the basis of posture information of the vehicle obtained through a process based on an output signal from the sensor module (Kinoshita Para [0072-0073]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861